UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1302



HENRY HARMEL, III,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge;
Charles B. Day, Magistrate Judge. (CA-99-33-DKC)


Submitted:   December 21, 2000            Decided:   January 5, 2001


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen F. Shea, WILLONER, CALABRESE & ROSEN, P.A., College Park,
Maryland, for Appellant. Lynne A. Battaglia, United States Attor-
ney, Ariana Wright Arnold, Assistant United States Attorney, Arthur
J. Fried, General Counsel, Charlotte J. Hardnett, Principal Deputy
General Counsel, John M. Sacchetti, Associate General Counsel,
Sharon M. Saffron, Office of the General Counsel, SOCIAL SECURITY
ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).
PER CURIAM:

     Henry Harmel, III, appeals the magistrate judge’s1 order

granting the Commissioner’s motion for summary judgment in his

action challenging the Commissioner’s denial of social security

benefits.     We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    Harmel v. Apfel, No. CA-99-

33-DKC (D. Md. Jan. 14 & 19, 2000).2    We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




     1
       The parties consented to the jurisdiction of the magistrate
judge under 28 U.S.C. § 636(c) (1994).
     2
       Although the orders from which Harmel appeals were filed on
January 12, 2000, and January 18, 2000, respectively, they were
entered on the district court’s docket sheet on January 14, 2000,
and January 19, 2000, respectively. January 14, 2000, and January
19, 2000 are therefore the effective dates of the magistrate
judge’s decisions.   See Fed. R. Civ. P. 58 and 79(a); see also
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2